The defendant was indicted for an assault and battery, in a bill drawn in the ordinary form. The jury for their verdict returned "that the said Cephus Hudson is guilty of shooting." Shooting at what? In what direction? If at any human object, was that object within the carrying distance of the gun, so as to constitute an assault? If the indictment had charged that the assault was made by shooting at the prosecutor, possibly the verdict could be sustained by the reasonable certainly of its meaning, to be obtained by construing the bill and verdict together. But the instrument contains no such charge, and the verdict standing by itself is therefore senseless, certainly it is not responsive to the indictment. The courts should never allow such absurd and irresponsive verdicts to be recorded. They should have the jury to correct them, so as to be in conformity   (247) to law and to present an intelligent record. State v. Arrington,7 N.C. 571.
There is error.
PER CURIAM.                              Judgment arrested.
Cited: S. v. Whitaker, 89 N.C. 474; S. v. Whitson, 111 N.C. 697; S. v.Parker, 152 N.C. 791; S. v. Brame, 185 N.C. 633; S. v. Potter, 185 N.C. 743;S. v. Snipes, 185 N.C. 746; Allen v. Yarborough, 201 N.C. 569; S. v.Noland, 204 N.C. 334; S. v. Perry, 225 N.C. 177.